VAN GRAAFEILAND, Circuit Judge,
concurring:
This case presages a problem that will occupy more and more time of the federal courts — the balancing of conflicting interests that have been elevated to the category of statutory or constitutional rights. In this case, the female guards at Bedford Hills assert the right to be treated as men, while the female inmates assert the right to be treated as women. Because Judge Newman has resolved their differences in Solomonic fashion, I concur. However, I think it would have been better if the problem had been left in the hands of the prison authorities. See Bell v. Wolfish, 441 U.S. 520, 547-48, 99 S.Ct. 1861, 1878, 60 L.Ed.2d 447 (1979).